       Case 3:20-cv-01471-M Document 19 Filed 01/13/21     Page 1 of 1 PageID 121



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA,                   '
                                            '
                  Plaintiff,                '
                                            '
V.                                          '            No. 3:20-cv-1471-M
                                            '
APPROXIMATELY TWO HUNDRED                   '
TWENTY-TWO (222) FIREARMS AND               '
FIREARM ACCESSORIES,                        '
                                            '
                 Defendant.                 '

               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

           The United States Magistrate Judge made Findings, Conclusions, and

     Recommendations in this case on December 7, 2020. See Dkt. No. 18. No objections

     were filed. The District Court reviewed the proposed Findings, Conclusions, and

     Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

     Conclusions and Recommendation of the United States Magistrate Judge.

           SO ORDERED this 13th day of January, 2021.




                                           -1-
